Citation Nr: 0310983	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-05 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating greater than 50 percent 
disabling for the veteran's major depressive disorder, 
secondary to her service-connected low back disability, prior 
to November 10, 1999.  

3.  Entitlement to an initial rating greater than 70 percent 
disabling for the veteran's major depressive disorder, 
secondary to her service-connected low back disability.  

4.  Entitlement to an increased rating for low back strain, 
current evaluated 40 percent disabling.  

(The issue of entitlement to reimbursement for medical 
expenses, in the amount of $3,060, is addressed in a separate 
decision of the Board.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1970 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  


REMAND

This case was Remanded by the Board in March 2001, primarily 
to schedule VA compensation orthopedic and psychiatric 
examinations for the veteran.  Those examinations were 
accomplished in February 2002.  

The Board's March 2001 Remand noted that that recently 
enacted legislation had eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to her claim, and expanded on 
VA's duty to notify the claimant and her representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  In 
addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  

However, neither the RO nor the March 2001 Remand has 
informed the veteran that VA must notify her of evidence and 
information necessary to substantiate her claim and also must 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Therefore, this case must again be REMANDED to the RO for the 
following actions:  

1.  The RO should notify the veteran of 
the provisions of the VCAA, advising her 
as to what evidence is necessary to 
substantiate her claim, and specifically 
notifying her what evidence she is 
responsible for submitting and what 
evidence VA will obtain or will assist 
her in obtaining.  

2.  The RO should then again consider the 
veteran's claims, as set forth above.  If 
action taken remains adverse to her, she 
and her accredited representative should 
be furnished with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


